Dear Mr. Lacour:
Your opinion request asked the following question:
     Does LSA R.S. 11:144, dealing with retirement plans allow a person to resign from a retirement system and then, upon re-employment, repurchase his retirement credits in that same system.
The facts raising your question are as follows:
     A Kenner fireman who was a member of the Pension and Relief Fund for the City of Kenner, resigned from the fire department and withdrew his accumulated contributions.  He was not discharged, laid off, ill, nor in the armed forces.  Subsequently he was re-employed by the fire department and became a member of the fund.  He has requested that he be allowed to repay his contributions plus interest.
The statutory provision causing concern is LSA R.S. 11:144 which reads as follows, in part,
     ". . . a member of any state, parochial, or municipal retirement system having credit for at least six months in any such system may repay refunded contributions, plus compounded interest at the board-approved actuarial valuation rate thereon from date of refund until paid, to any other state, parochial, or municipal retirement system in order to reestablish such credited service."
Your specific question is, does the phrase "to any other state, parochial, or municipal retirement system", preclude this person from rejoining the same system from which he recently resigned. It is the opinion of this office that it does not, and that he may rejoin his old system.  The phrase "any other" is not meant to exclude a system, but in our opinion means all systems.  The legislature in this statute is authorizing the re-establishment of service in retirement systems.  We find that they intended to include all systems.
Trusting the above to be helpful to your inquiry, we remain
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:vrr